

[FM Services Company Letterhead]
 
October 13, 2005
 
Dr. Henry A. Kissinger
350 Park Avenue
New York, NY 10022
 
Dear Dr. Kissinger:
 
Supplemental Agreement Providing an Extension to
Consulting Agreement of May 1, 1989
 
The purpose of this letter is to confirm the automatic renewal of your
Consulting Agreement with FM Services. Your contracts under both Kissinger
Associates, Inc. dated December 22, 1998, as amended and Kent Associates Inc.
dated May 1, 1989, as amended are considered renewed.
 
Each Agreement renews for an additional one-year period beginning January 1,
2006 and ending December 31, 2006. All other terms and conditions of the
Agreements as amended between you and FM Services shall remain the same.
 
Please confirm that the foregoing correctly sets forth your understanding with
respect to this matter by signing both originals of this Supplemental Agreement
and returning one to me.
 
Very truly yours,
 
/s/ Richard C. Adkerson
Richard C. Adkerson
Chairman of the Board and President
FM Services Company
 
AGREED TO AND ACCEPTED
 
BY: /s/ Dr. Henry A. Kissinger   
            Dr. Henry A. Kissinger
 
DATE: October 24, 2005            
 